Per Curiam.

Petitioner urges in this action that his conviction was void because the trial court did not inform him of his right to counsel, and that he did not waive counsel. He contends that the silence of the record in this respect sustains his contentions.
Respondent, to refute petitioner’s argument, introduced *230the affidavit of the trial judge. This affidavit reads in part as follows:
“ * * * that he * * * has always made it a practice, upon arraignment, to inquire of a defendant, whether or not he was represented by counsel, and in those cases where any defendant was not represented by counsel to advise such defendant of his right to be represented by counsel and to have a jury trial.”
In view of this statement of the trial judge, it can be concluded only that petitioner was fully informed of his rights as to counsel and a jury trial, and that he did not care to avail himself of such rights.

Petitioner remanded to custody.

Taft, C. J., Zimmerman, Matthias, O’Neill, Herbert, SchneideR and Brown, JJ., concur.